DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 20 February 2020 are objected to because of the following informalities:
Fig. 3, reference character “83” should be amended to --18--, as it is directed to the barbell-sleeve fastener
Fig. 3, reference character “2” should be amended to --3--, as it is directed to the proximal looped end of the length-adjustable elastic band
Fig. 3, reference character “6” should be amended to --2--, as it is directed to the length-adjustable elastic band
Fig. 3, reference character “5” should be amended to --4--, as it is directed to the distal looped end of the length-adjustable elastic band
Fig. 3, reference character “1” should be amended to --5--, as it is directed to the roller
Fig. 3, reference character “0” should be amended to --6--, as it is directed to the U-shaped bracket
Fig. 3, reference character “88” should be amended to --11--, as it is directed to the proximal shaft end of the mounting shaft
Fig. 3, reference character “89” should be amended to --10--, as it is directed to the mounting shaft
Fig. 3, reference character “81” should be amended to --15--, as it is directed to the annular shoulder
Fig. 3, reference character 3” should be amended to --8--, as it is directed to the weight stack
Fig. 3, reference character “7” should be amended to --9--, as it is directed to the at least one annular weight plate
Fig. 3, reference character “4” should be amended to --7--, as it is directed to the weight assembly
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1, line 3, “each of the plurality of suspended weights comprises” should read --wherein each of the plurality of suspended weights comprises--
Claim 2, lines 1-2, “in claim 1 comprises:” should read --in claim 1, further comprising:--
Claim 3, lines 1-2, “in claim 1 comprises:” should read --in claim 1, wherein:--
Claim 3, line 5, “and distal shaft end” should read --and a distal shaft end--
Claim 4, lines 1-2, “in claim 3 comprises:” should read --in claim 3, wherein:--
Claim 5, lines 1-2, “in claim 3 comprises:” should read --in claim 3, wherein:--
Claim 6, lines 1-2, “in claim 3 comprises:” should read --in claim 3, wherein:--
Claim 7, lines 1-2, “in claim 3 comprises:” should read --in claim 3, wherein:--
Claim 8, lines 1-2, “in claim 1 comprises:” should read --in claim 1, further comprising:--
Claim 8, line 5, “the plurality of suspended weights comprises” should read --wherein the plurality of suspended weights comprises--
Claim 9, lines 1-2, “in claim 8 comprises:” should read --in claim 8, further comprising:--
Claim 10, lines 1-2, “in claim 1 comprises:” should read --in claim 1, further comprising:--
Claim 10, line 5, “the plurality of suspended weights comprises” should read --wherein the plurality of suspended weights comprises--
Claim 11, lines 1-2, “in claim 1 comprises:” should read --in claim 1, further comprising:--
Claim 12, line 7, “each of the plurality of suspended weights comprises” should read --wherein each of the plurality of suspended weights comprises--
Claim 13, lines 1-2, “in claim 12 comprises:” should read --in claim 12, further comprising:--
Claim 14, lines 1-2, “in claim 12 comprises:” should read --in claim 12, wherein:--
Claim 14, line 5, “and distal shaft end” should read --and a distal shaft end--
Claim 15, lines 1-2, “in claim 14 comprises:” should read --in claim 14, wherein:--
Claim 16, lines 1-2, “in claim 14 comprises:” should read --in claim 14, wherein:--
Claim 17, lines 1-2, “in claim 14 comprises:” should read --in claim 14, wherein:--
Claim 18, lines 1-2, “in claim 14 comprises:” should read --in claim 14, wherein:--
Claim 19, lines 1-2, “in claim 12 comprises:” should read --in claim 12, further comprising:--
Claim 20, lines 1-2, “in claim 12 comprises:” should read --in claim 12, further comprising:--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a plurality of suspended weights” in line 2. It is unclear if the claim language is missing an essential element, such as a barbell, to achieve the limitation of suspended weights, or if there is a missing functional limitation that needs to be included to clarify how the weights are suspended, similar to --a plurality of suspended weights configured to be connected to a barbell--.	Claim 1 recites limitations in lines 5-10 related to “the length-adjustable elastic band” (lines 5-6), “the roller” and “the U-shaped bracket” (line 7), “the roller” (line 8), “the weight assembly,” “the U-shaped bracket,” and “the roller” (lines 9-10). However, it is unclear if the limitations recited in lines 5-10 are directed to the relative structures of each of the plurality of suspended weights or the relative structures of only one of the plurality of suspended weights. Should the limitations be directed to each of the plurality of suspended weights, the Examiner suggests amending the limitations with language similar to --wherein the length-adjustable elastic band of each of the plurality of suspended weights comprises a proximal looped end and a distal looped end, the roller of each of the plurality of suspended weights being rotatably mounted into the respective U-shaped bracket, the distal looped end of the length-adjustable elastic band of each of the plurality of suspended weights being laterally positioned around the respective roller, and the weight assembly of each of the plurality of suspended weights being mounted adjacent to the respective U-shaped bracket, opposite the respective roller--.
Claim 2 recites the limitation “the proximal looped end” in line 4. There is insufficient antecedent basis for this limitation in the claim, as it is unclear which of the plurality of suspended weights this limitation is referring to. Additionally, it is unclear if there is a single 
Claim 3 recites the limitations “the weight assembly” in line 3, “the U-shaped bracket” in line 6, “the roller” in line 7, and “the weight stack” in line 8. There is insufficient antecedent basis for these limitation in the claim, as it is unclear which of the plurality of suspended weights these limitation are referring to. See rejection to claim 1 above for similar suggested language.
Claim 4 recites the limitation “the mounting head” and “the distal shaft end by the releasable fastener” in line 5. There is insufficient antecedent basis for these limitations in the claim, as it is unclear which of the plurality of suspended weights these limitations are referring to. See rejection to claim 1 above for similar suggested language.
Claim 5 recites the limitations “the annular shoulder” and “the mounting shaft” in line 5, “the annular shoulder” and “the distal shaft end along the mounting shaft” in lines 6-7, and “the weight stack” and “the annular shoulder” and “the mounting head” in lines 8-9. There is insufficient antecedent basis for these limitations in the claim, as it is unclear which of the plurality of suspended weights these limitations are referring to. See rejection to claim 1 above for similar suggested language.
Claim 6 recites the limitations “the weight stack” in line 3 and “the mounting shaft” in line 4. There is insufficient antecedent basis for these limitations in the claim, as it is unclear which of the plurality of suspended weights these limitations are referring to. See rejection to claim 1 above for similar suggested language.
Claim 7 recites the limitations “the weight stack” and “the rubber coating” in line 5. There is insufficient antecedent basis for these limitations in the claim, as it is unclear which of the plurality of suspended weights these limitations are referring to. See rejection to claim 1 above for similar suggested language.
Claim 10 recites the limitations “a second rest platform” in line 3, “a second rack adapter” in line 3, and “a second set of suspended weights” in lines 5-6. It is unclear if there is a required “first” of each of the recited limitations, or if claim 10 is intended to depend from claim 9 such that there are a claimed “first” and “second” of each of the recited limitations in the claim.
Claim 11 recites the limitation “a second backing plate” in line 3. It is unclear if there is a required “first backing plate,” or if claim 11 should depend indirectly from claim 9 such that there is a “first” and “second” backing plate in the claim. See rejection to claim 10 above.
Claim 12 recites the limitation “a plurality of suspended weights” in line 2. It is unclear if the claim language is missing an essential element, such as a barbell, to achieve the limitation of suspended weights, or if there is a missing functional limitation that needs to be included to clarify how the weights are suspended, similar to --a plurality of suspended weights configured to be connected to a barbell--.	Claim 12 recites limitations in lines 9-10 and 13-16 related to “the length-adjustable elastic band” (lines 9-10), “the roller” and “the U-shaped bracket” (line 13), “the roller” (line 14), “the weight assembly,” “the U-shaped bracket,” and “the roller” (lines 15-16). However, it is unclear if the limitations recited in lines 9-10 and 13-16 are directed to the relative structures of each of the plurality of suspended weights or the relative structures of only one of the plurality of suspended weights. Should the limitations be directed to each of the plurality of suspended weights, the Examiner suggests amending the limitations with language similar to --wherein the 
Claim 13 recites the limitation “the proximal looped end” in line 4. There is insufficient antecedent basis for this limitation in the claim, as it is unclear which of the plurality of suspended weights this limitation is referring to. Additionally, it is unclear if there is a single barbell-sleeve fastener being claimed, or if each of the plurality of suspended weights is intended to further comprise a barbell-sleeve fastener, wherein the proximal looped end of the length-adjustable elastic band of each of the plurality of suspended weights is laterally positioned around the respective barbell-sleeve fastener.
Claim 14 recites the limitations “the weight assembly” in line 3, “the U-shaped bracket” in line 6, “the roller” in line 7, and “the weight stack” in line 8. There is insufficient antecedent basis for these limitation in the claim, as it is unclear which of the plurality of suspended weights these limitation are referring to. See rejection to claim 12 above for similar suggested language.
Claim 15 recites the limitation “the mounting head” and “the distal shaft end by the releasable fastener” in line 5. There is insufficient antecedent basis for these limitations in the claim, as it is unclear which of the plurality of suspended weights these limitations are referring to. See rejection to claim 12 above for similar suggested language.
Claim 16 recites the limitations “the annular shoulder” and “the mounting shaft” in line 5, “the annular shoulder” and “the distal shaft end along the mounting shaft” in lines 6-7, and “the weight stack” and “the annular shoulder” and “the mounting head” in lines 8-9. There is insufficient antecedent basis for these limitations in the claim, as it is unclear which of the plurality of suspended weights these limitations are referring to. See rejection to claim 12 above for similar suggested language.
Claim 17 recites the limitations “the weight stack” in line 3 and “the mounting shaft” in line 4. There is insufficient antecedent basis for these limitations in the claim, as it is unclear which of the plurality of suspended weights these limitations are referring to. See rejection to claim 12 above for similar suggested language.
Claim 18 recites the limitations “the weight stack” and “the rubber coating” in line 5. There is insufficient antecedent basis for these limitations in the claim, as it is unclear which of the plurality of suspended weights these limitations are referring to. See rejection to claim 12 above for similar suggested language.
Claim 20 recites the limitation “a second backing plate” in line 3. It is unclear if there is a required “first backing plate,” or if claim 20 should depend from claim 19 such that there is a “first” and “second” backing plate in the claim. If there is not a required “first backing plate,” the Examiner suggests amending the claim language to --a backing plate--. Please note any amendments made in line 3 of claim 20 should also be reflected for each instance of “the second backing plate” in lines 4 and 6 of claim 20.

Examiner’s Comment

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gavigan (US Patent No. 9504869) teaches a weightlifting system comprising a plurality of suspended weights each including rings configured to be placed about a weightlifting bar for suspending weight plates from ends of the weightlifting bar by a nylon strap, but does not teach each of the plurality of suspended weights comprising a length-adjustable elastic band having a looped end positioned about a roller that is rotatably mounted into a U-shaped bracket, and a weight assembly being mounted adjacent to the U-shaped bracket opposite the roller.
Nurkowski (US Patent No. 5029849) teaches a weightlifting system comprising a plurality of suspended weights each including a length-adjustable strap connected to a weight assembly at a first end and connected to a sleeve at a second end for connecting the suspended weight to a barbell, but does not teach the length-adjustable strap being elastic or a roller that is rotatably mounted in a U-shaped bracket, where a looped end of the length-adjustable strap is positioned about the roller and the weight assembly is mounted adjacent to the U-shaped bracket opposite the roller.
Berry (US Patent No. 5891004) teaches a weightlifting system comprising a plurality of suspended weights each including an elastic cord connected to a weight assembly at a first end 
Vorozilchak (US Publication No. 20180290007) teaches a suspended weight comprising a length-adjustable inelastic strap connected to a weight at a first end and connected to an overhead support structure at a second end, but does not teach the length-adjustable strap to be elastic or a roller that is rotatably mounted in a U-shaped bracket, where a looped end of the length-adjustable strap is positioned about the roller and the weight is mounted adjacent to the U-shaped bracket opposite the roller.
Please see PTO-892 Notice of References Cited for additional relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/KATHLEEN VERMILLERA/Examiner, Art Unit 3784                                                                                                                                                                                                        




/Megan Anderson/Primary Examiner, Art Unit 3784